Fourth Court of Appeals
                                San Antonio, Texas
                                      August 14, 2017

                                   No. 04-16-00495-CV

 Delma Ramirez DELEON, Irma Gomez, Josefina Castor, Olga Ramirez Niaves, Oralia De La
                 Rosa, Gloria R. Dunford, and San Juanita R. Rodriguez,
                                      Appellants

                                             v.

                     Oliverio C. RAMIREZ and Maria Luisa Ramirez,
                                      Appellees

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 13-02-00046 CVL
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.

                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2017.


                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk